     Case 1:19-cr-00258-TSE Document 15-1 Filed 01/28/20 Page 1 of 1 PageID# 89

Tania J. Jordet (Visconi)                                                   19 January 2020

Colorado Springs, CO 80906
703-859-3598


Hon. T.S. Ellis III, Senior Judge
United States District Court for the Eastern District of Virginia
701 E Broad St
Richmond, VA 23219

        Re: Mark W. Visconi, Letter of Support

Dear Judge Ellis:

I am Mark Visconi’s ex-wife and the mother of his 2 children, Cora Visconi (12) and William Visconi
(17). I am writing with the interest of my children in mind. I met Mark while I was in college and he
was in pilot training for the United States Air Force (USAF). I was drawn to his intellect and kindness.
Over the next few years we dated, married and I was commissioned into the USAF as well. We did
not rush into having children, we waited and planned. Deciding that it would be in the best interest
of our children I separated from the USAF to stay home and raise them.

This proved to be the best choice in our family. Over the next few years we would lose all of our
parents to cancers and heart disease. Had I remained on active duty it would have been difficult to
maintain our commitments to our nation, deployment readiness would have been nearly
impossible. I sacrificed my career and earning potential to support his distinguished USAF career and
raise his children.

Now, due to Mark’s poor life choices, I am at a crossroads in my life. I am diligently working to
rebuild a career and provide for my children, however, it is difficult with limited work experience to
find employment that provides enough for me to make ends meet. The sooner Mark is able to
rehabilitate and return to society as a contributing member, the sooner he would be able to provide
child support for his children.

Mark, in many ways, taught me the importance of how to treat others. In the mainstream of his life
he maintained respect and kindness with every person he met, he was often generous to a fault. His
negative actions should not define him, his lifetime should define him. I sincerely hope he is able to
receive the mental health care he requires during the course of his incarceration and return to
society a better overall person for it.

I humbly request that you consider the current situation of my children when you are deciding Mark
Visconi’s sentencing.

Sincerely,




 Tania J. Jordet (Visconi)
